Title: To James Madison from Edward Coles, 24 November 1815
From: Coles, Edward
To: Madison, James


                    
                        
                            My dear Sir
                        
                        
                            New Madrid, Missouri,
                            Nov. 24. 1815
                        
                    
                    Since I wrote you from St. Louis I have visited the Lead Mines, and passed on from thence through St. Genevieve and Cape Gerardeau to this place, where I made arrangements to meet and go on board the Boat which has engaged to take me to New Orleans. I should not again so soon have troubled you with another letter, but for the interest I take in the affairs of the Nation, which as a Citizen I feel are to a great degree identified with my own; and my peculiar anxiety for the good management of your administration; and also from a conviction that the information I shall give, altho’ it be the disclosure of abominable abuses, will be gratifying to you, in as much as it may be the means of enabling you to correct them.
                    To the Secretary of this Territory has been given the management of its Lead Mines. He leases them annually, at three dollars for every thousand pounds of oar smelted. And altho’ it is estimated by Mr. Austin, and others best acquainted with this business, that upwards of six millions of pounds of oar are smelted annually, which by the terms of the lease would yield to the Government at least fifteen or sixteen thousand dollars per annum (after making a liberal allowance for the quantity smelted by Mr. Austin, who is the only person whose claim in this tract of country has been confirmed or acknowledged to be just by our Govt.) Yet strange and unaccountable as it may be, I have been assured, by the same correct sources, that two thousand

three hundred dollars is the only sum, and the whole amount which the Secretary has ever collected, or the Government received for rents from the mines since the cession of the Territory to the United States. This has arisen, it is said, from the number of private claims which have been brought forward to cover the Country of the Mines; and the known determination of the Secretary not to lease any diggings or tract of land to which there have been presented any conflicting claims, however groundless they may be; the conduct of individuals who really have not the shadow of right, but who under the pretence of claims order off, and have even used force to dispossess the persons leasing, unless they would consent to pay them instead of the U. S.; and for the want of a competent authority to support the tenant, who applying in vain to the Secretary, has no other course left him but to abandon his works, or to comply with the terms offered by the pretended claimant, in which case he of course will not pay the U. S. also, who have refused to maintain him in the property they have leased to him; and in general, it is said, the want of means of power in the Secretary to force payments from those who are not punctual, or who refuse to comply with the terms of their lease. By these and other means the nation is deprived—I ought to say shamefully robed of a profitable source of revenue. During the eleven years these mines have been in the possession of the U. S., even with the defective and ruinous mode of leasing and working them which has been pursued, they ought in justice to have yielded a revenue of 160. or 170.000 $ instead of the pitiful sum of 2.300 $ which was collected last year from one solitary honest tenant. The effects of this neglect and apparent impotency on the part of the Govt. is to imbolden the speculators, and to encourage a species of squatters, who frequently without even the mask of a claim work without lease or permission the mines of the public; and it also inspires the miners, and those living in the neighbourhood of the mines, either with a contempt for the Govt., or a belief that it has no just right to the mines, or it would not, they say, thus quietly permit a profitable source of revenue to be pilfered from it by cunning and abandoned scoundrels, who merely with the pretence of a claim invariably prevail over the U. S.
                    So long as the term of the lease extends to one year only, neither the time nor interest of the tenant will permit him to make any other than temperary fixtures. This is fully proven, and its bad effects illustrated, by an examination of the present modes of working the mines. Mr. Austin, who works his own mines, his right to which has been acknowledged and confirmed by the Govt., is the only person who has gone to the expence and trouble of mining and smelting on the regular and established principles. He has erected well constructed furnaces, and sunk regular pits or shafts; while the pretended claimants, fearing being soon ousted, will not hazard the expense, nor the poor tenants short lease permit him to make any other than simple temperary log furnaces, or mine in any other mode

than digging holes and excoriating the surface of the earth merely. Another great advantage from Austins mode is that it is invariably profitable to him, without being wasteful or injurious, whilst that pursued by the others is very precarious, and does incalculable injury to the mines, by increasing the difficulty and expense in afterwards getting to the richer veins of mineral below. For wherever the texture of the earth is broken by these superficial diggings, it becomes much more difficult to sink regular pits or shafts into it, and the water ever afterwards collects and sinks in such quantities as to make it expensive and laborious to expell, and disagreeable and unhealthy for the miners who labour in the shaft. Mr. Austin assured me it was inconceivable to one who had not experienced it the great inconvenience and injury which resulted from the superficial mining. He declared to me that he thought unless the system was soon changed the mines would in a great degree be destroyed.
                    The best system for the Govt. to adopt, it is thought, would be to extend the term of lease from one to five or seven years, and define the boundary of the land leased; and to appoint an Agent, and require him to reside at the mines and give his personal attention to them; and instruct him expressly to stipulate in the leases for the privilege of examining the books, to see that the Govt. were not cheated in the quantity of oar smelted, and to bind up the tenants to clear off the timber regularly, or as the miners term it smacksmooth—which having been never heretofore attended to the wood has been much wasted and injured.
                    I could enter much into detail of the different kind of claims that have been set up, and the variety of means that have been adopted to defraud the U. S. of its permanent right to the lead mines, but more especially to their immediate interest in them; but I will not trouble you so much, or detain you further than to refer you to Mr. Bates, the Secretary of this Territory, who will I understand be in Washington about Christmas. He will, I presume, be able to give you all the information you may desire. I tender to Mrs. M. my best regards, and renew to you the assurance of my most sincere and affectionate attachment
                    
                        
                            Edward Coles
                        
                    
                